COMMON STOCK PURCHASE AGREEMENT


Among

COGNIGEN BUSINESS SYSTEMS, INC.

and

COGNIGEN NETWORKS, INC.

and

ANZA BORREGO PARTNERS, INC.

Dated as of July 7, 2006

--------------------------------------------------------------------------------

     COMMON STOCK PURCHASE AGREEMENT, dated as of July 7, 2006, by and among
COGNIGEN BUSINESS SYSTEMS, INC., a Delaware corporation (the “Company”), and
COGNIGEN NETWORKS, INC., a Colorado corporation (“Cognigen”) and ANZA BORREGO
PARTNERS, INC., a California corporation (“ABP”) (sometimes collectively, the
“Purchasers”).

     The Company proposes, as set forth in this Agreement, to issue and deliver
to the Purchasers severally, an aggregate of four (4) shares (the “Shares”) of
Common Stock, $.01 par value (“Common Stock”), of the Company.

     Accordingly, in consideration of the premises and the mutual covenants
herein contained, the parties hereby agree as follows:

I.

THE SHARES

     SECTION 1.01 ISSUANCE, SALE AND DELIVERY OF THE SHARES.

     (a)    The Company shall issue, sell and deliver to each of the Purchasers,
and each Purchaser shall purchase from the Company, two (2) Shares

     (b)    As payment in full for the Shares being purchased by each of the
Purchasers and against delivery thereof as aforesaid, on the Closing Date (as
hereinafter defined):

Cognigen Business Systems, Inc.       7/7/2006           1    



--------------------------------------------------------------------------------

          (i)    Cognigen shall pay by check or transfer to the account of the
Company by wire transfer of immediately available funds an amount of $50,000 as
soon as bank accounts are established for the Company.

          (ii)    ABP shall contribute by assignment, transfer, conveyance or
otherwise at time of closing to the Company all the assets, rights, intellectual
property, or rights to create or obtain patentable or copyrighted property,
business relationships and contacts, endorsements, and authorizations pertaining
to and comprising its Retail Technologies Co-Op business model and ongoing
installation project, including specifically, but not limited to: all contracts
and agreements, written or verbal, all engineering designs, operating systems,
organizational tables, business projections and market surveys, marketing
strategies, roll-out strategy, competition analyses, pricing strategy, pilot
architecture, strategic alliances, and any and all other assets which represent
the business model for providing broadband service to the Quick Service
Restaurant Industry (“QSR”) that includes the pilot installations in San Diego
County and other locations that have been identified by ABP.

     SECTION 1.02 CLOSING DATE. The closing of the issuance, sale and delivery
of the Shares in accordance herewith shall take place at the offices of the
Company on July 7, 2006, or at such other date and time as may be mutually
agreed upon between the Purchasers and the Company (such date and time of
closing being hereinafter called the “Closing Date”).

     SECTION 1.03 SERVICES TO BE PROVIDED BY COGNIGEN. On the Closing Date,
Cognigen shall provide financial and accounting management and sales and
marketing guidance to the Company on a reasonable cost basis that will be
determined by Cognigen in its sole discretion.

II.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     The Company represents and warrants to each Purchaser as follows:

     (a)    The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the corporate
power and authority to conduct its business as currently conducted and as
proposed to be conducted, to execute, deliver and perform this Agreement and to
issue and deliver the Shares.

     (b)    The Company does not own of record or beneficially, directly or
indirectly, (i) any shares of outstanding capital stock or securities
convertible into capital stock of any other corporation or (ii) any
participating interest in any partnership, joint venture or other non corporate
business enterprise.

Cognigen Business Systems, Inc.       7/7/2006           2    



--------------------------------------------------------------------------------

     (c)    The execution and delivery by the Company of this Agreement, the
performance by the Company of its obligations hereunder and the issuance and
delivery of the Shares have been duly authorized by all requisite corporate
action and will not violate any provision of law, any order of any court or
other agency of government, the Certificate of Incorporation, or By-laws of the
Company, or any provision of any indenture, agreement or other document by which
the Company or its assets are bound or affected, or conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument, or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Company.

     (d)    The Shares will be duly authorized by the Company and, when issued
and delivered in accordance with this Agreement, will be validly issued, fully
paid and nonassessable shares of capital stock of the Company and will be free
and clear of all liens, claims, charges or encumbrances created by the Company.
The issuance and delivery of the Shares are not subject to any preemptive rights
of stockholders of the Company or to any right of first refusal or other similar
right in favor of any person.

     (e)    No approval, authorization, consent or order or action of or filing
with any court, administrative agency or other governmental authority is
required for the execution and delivery by the Company of this Agreement or the
issuance and delivery of the Shares.

     (f)    This Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its respective terms.

     (g)    The authorized capital stock of the Company consists of 1,500 shares
of Common Stock, of which no shares of Common Stock are issued and outstanding
as of the date hereof. No subscription, warrant, option, convertible security or
other right (contingent or other) to purchase or acquire any shares of any class
of capital stock of the Company is authorized or outstanding, there is not any
commitment of the Company to issue any shares, warrants, options or other such
rights or to distribute to holders of any class of its capital stock any
evidences of indebtedness or assets and the Company has no obligation
(contingent or otherwise) to purchase, redeem or-otherwise acquire any shares of
its capital stock or any interest therein or to pay any dividend or make any
other distribution in respect thereof. As of the date hereof, no shares of
Common Stock are held as treasury shares of the Company.

III.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

     Each Purchaser severally and not jointly, represents and warrants to the
Company that such Purchaser is acquiring the Shares being purchased by it
hereunder for its own account for the purpose of investment and not with a view
to or for sale in connection with any distribution thereof. Each Purchaser
further represents that it understands that (i) the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
by reason of their issuance in a transaction exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) thereof, (ii) the
Shares must be held indefinitely unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration, (iii)
the Shares will bear a legend to such effect, and (iv) the Company will make a
notation on its transfer books to such effect. Each Purchaser further
understands the exemption from registration afforded by Rule 144 under the
Securities Act depends on the satisfaction of various conditions and that, if
applicable, Rule 144 affords the basis of sales of the Shares only in limited
amounts under certain conditions.

Cognigen Business Systems, Inc.       7/7/2006           3    



--------------------------------------------------------------------------------

     Each Purchaser further represents and warrants to the Company that it has
had full opportunity to have access to and to examine the facilities, personnel
and records of the Company, that it is capable of evaluating independently the
prospects of the Company and has made such an evaluation in connection with its
investment in the Shares being purchased by such Purchaser and had adequate
financial means to bear the risk of its investment in the Company.

IV.

CONDITIONS TO THE OBLIGATIONS OF THE PURCHASERS

     The obligation of each Purchaser to purchase the Shares being acquired by
it hereunder on the Closing Date is, at the option of such Purchaser, subject to
the satisfaction, on or before such date, of the following conditions:

     (a)    The representations and warranties contained in Article II hereof
shall be true and correct on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date,
and the Company shall have certified to such effect to the Purchasers in
writing.

     (b)    The Company shall have performed and complied with all agreements
and conditions contained herein required to be performed or complied with by it
prior to or at the Closing Date, and the Company shall have certified to such
effect to the Purchasers in writing.

V.

OPTION OF COGNIGEN, EMPLOYMENT OF CARL L. SILVA, JR.

SECTION 5.01 OPTION OF COGNIGEN. Until September 7, 2006, Cognigen shall have
the option to purchase ABP’s two (2) Shares upon delivery to ABP of 1,246,028
shares of Cognigen’s restricted common stock. In addition as a success based
incentive, Cognigen will deliver to ABP such number of shares of Cognigen’s
restricted common stock as is equal to 5% of the pretax income of the Company
for the fiscal years ending June 30, 2007, 2008 and 2009. The delivery by
Cognigen to ABP shall occur in a reasonable time, not to exceed ninety days,
subsequent to the end of each fiscal year and the common stock will be valued at
the average market trading value of the common stock for the previous twenty
(20) trading days prior to the end of each fiscal year. The shares to be
delivered by Cognigen to ABP will have piggyback registration rights until Rule
144 is available for their resale.

Cognigen Business Systems, Inc.       7/7/2006           4    



--------------------------------------------------------------------------------

SECTION 5.02 ADDITIONAL CAPITALIZATION. At the time or after Cognigen exercises
its option to purchase ABP’s Shares of the Company, Cognigen shall, on a best
efforts basis, contribute capital to the Company in a minimum of an additional
$300,000, and as may be required, and an additional minimum of $200,000 as a
loan from the debt financing it is pursuing.

SECTION 5.03 EMPLOYMENT OF CARL L. SILVA, JR. Carl L. Silva, Jr. shall become
the President and CEO and an employee of the Company under an employment
agreement that will last for a minimum of 36 months (subject to the normal
termination for being disloyal to the Company or being charged with a high
misdemeanor or a felony) at a salary of $10,000 per month for the first six
months and $12,000 per month for the next thirty (30) months to direct all the
administrative, network and marketing operations and sales and marketing
activities of the Company. Upon Cognigen exercising its option to purchase ABP’s
Shares of the Company, Carl L. Silva, Jr. will report to Cognigen’s Board of
Directors and Chief Executive Officer or President. At that time, Carl L. Silva,
Jr. will work exclusively for the Company. To assist Carl L. Silva, Jr.,
Cognigen’s vice present for sales and agent operations will be assigned to
assist the Company in training and deploying Cognigen agents to solicit the
22,000 Subway franchised restaurants and other QSR opportunities as well as
business opportunities as detailed in the Executive Summary authored by Carl L.
Silva, Jr. Said Cognigen vice president will report to Carl L. Silva, Jr. for
all matters related to or concerning the Company.

VI.

MISCELLANEOUS

     SECTION 6.01 SURVIVAL OF AGREEMENTS. All covenants, agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement and the issuance of the Shares pursuant hereto, and
all statements contained in any certificate or other instrument delivered by the
Company hereunder shall be deemed to constitute representations and warranties
made by the Company.

     SECTION 6.02 BROKERAGE. Each party hereto shall indemnify and hold harmless
the other against and or in respect of any claim for brokerage or other
commissions relative to this Agreement or to the transactions contemplated
hereby, based in any way on agreements, arrangements or understandings made or
claimed to have been made by such party with any third party.

     SECTION 6.03 PARTIES IN INTEREST. All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit) of the respective successors and assigns of the parties hereto
whether so expressed or not.

Cognigen Business Systems, Inc.       7/7/2006           5    



--------------------------------------------------------------------------------

     SECTION 6.04 NOTICES. All notices, requests, consents and other
communications hereunder shall be in writing and shall be mailed by first class
registered mail, postage prepaid,

 

     if to the Company, to it at:


 

     c/o 14902 Quail Valley Way
       El Cajon, CA 92021


 

     if to Cognigen Networks, Inc., to it at:


 

     Cognigen Networks, Inc.
       6405 218th Street, SW, Suite 305
       Mountlake Terrace, WA 98043-2180


 

     if to ANZA BORREGO PARTNERS, to it at:


 

     14902 Quail Valley Way
       El Cajon, CA 92021


or, in any such case, at such other address or addresses as shall have been
furnished in writing by such party to the other parties hereto.

     SECTION 6.05 LAW GOVERNING. This Agreement shall be governed by and
construed in accordance with the laws of the State of Washington.

     SECTION 6.06 ENTIRE AGREEMENT;MODIFICATIONS. This Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof and
may not be modified or amended except in writing. This Agreement supersedes in
its entirety the Letter of Intent dated June 15, 2006, among Cognigen and ABP.

     SECTION 6.07 COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Cognigen Business Systems, Inc.       7/7/2006           6    



--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company and the Purchasers have executed this
Agreement as of the day and year first above written.

 

COGNIGEN BUSINESS SYSTEMS, INC

By:_____________________________________________


COGNIGEN NETWORKS, INC.

By: /s/ Gary L.
Cook                                                                           
        Gary L. Cook, Acting President


ANZA BORREGO PARTNERS, INC.

By: /s/ Carl L. Silva,
Jr.                                                                       
       Carl L. Silva, Jr.
       Chief Executive Officer


Cognigen Business Systems, Inc.       7/7/2006           7    



--------------------------------------------------------------------------------